3:20-cv-03128-SEM-TSH # 1-1   Page 1 of 9                              E-FILED
                                            Thursday, 21 May, 2020 09:13:31 AM
                                                  Clerk, U.S. District Court, ILCD




                 EXHIBIT A
         3:20-cv-03128-SEM-TSH # 1-1                           Page 2 of 9                                                      EFILED
                                                                                                                    3/17/2020 4:14 PM
                                                                                                                        Paul Palazzolo
                                                                                                                     7th Judicial Circuit
                                                                                                                  Sangamon County, IL
#02329    MKDlsg                                                                                                2018N-0079



               IN THE CIRCUIT               COURT OF THE SEVENTH    JUDICIAL                    CIRCUIT
                                          SANGAMON   COUNTY, ILLINOIS


JODY KNOLL             and TIMOTHY             KNOLL,


                                       Plaintiffs,

                                                                    No.    2020L 000063
                              V.



                                                                    PLAINTIFFS DEMAND TRIAL BY JURY




                                          Defendants.


                                                  COMPLAINT           AT LAW



         Plaintiffs,     JODY KNOLL             and TIMOTHY          KNOLL,    by and through their attorneys,


CORBOY         & DEMETRIO,            p.c., complaining        of Defendants, MURRAY         BROS, L.L.C.


(Y);               JIMMIE          DALE     COX (COX);        and PIRAMAL       GLASS-USA,      INC. (PIRAMAL),

state as follows:


                                                            COUNTI


Negligence/Murray            and Cox - Jody Knoll


          1.        OnandbeforeApril29,2018,Interstate55wasapublichighwaygenerally


running in a north/south           direction    at or near milepost 102 in the State of Illinois.


          2.           OnApril29,20l8atapproximately5:34p.m.,MURRAY,byandthroughits

agent and/or employee, COX, owned, operated, managed, maintained                          and controlled   a 2014


Peterbilt truck heading in a northbound                 direction   on Interstate 55 at or near milepost 102.

          3.           At the aforesaid time and place, Plaintiff,            JODY KNOLL,     was a passenger in a


motor vehicle driven by Timothy                 Knoll   northbound    on I-55 which was stopped and/or slowed in
           3:20-cv-03128-SEM-TSH # 1-1                              Page 3 of 9




traffic.


           4.      At     the time and place aforesaid,                the 2014 Peterbilt         truck owned,            operated,


maintained,     managed,     and controlled         by                  Y and COX,           and each of them, collided               with


the rear of the vehicle      driven     by Timothy         Knoll.


           5.      At the aforesaid          time and place, defendants,                MURRAY           and COX,           and each of


them, in violation       of the legal duties owed by them to plaintiff,                      were negligent          in one or more of


the following    respects:


                  (a)        Failed     to exercise       ordinary      care in the operation            of a commercial          motor
                             vehicle      to avoid      a collision;


                  (b)        Failed     to exercise       ordinary         care in the operation         of a commercial          motor
                             vehicle      to avoid placing          others in danger;


                  (c)        Operated        a commercial           motor vehicle          without     keeping      a proper     and
                             sufficient      lookout;


                  (d)        Operated        a commercial           motor     vehicle      into a collision        with    a motor     vehicle
                             upon the roadway;


                  (e)        Proceeded         at a speed with          a commercial          motor     vehicle     which     was greater
                             than reasonable            and proper,         in violation     of ILCS      2015, Chapter          625,
                             Section        5/11-601;


                   (f)       Failed       to decrease speed of a commercial                    motor     vehicle      so as to avoid
                             colliding       with    another vehicle,          in violation       of n,CS 2015, Chapter               625,
                              Section       5/1 1-601;


                   (g)       Failed       to maintain      a commercial            motor    vehicle     entirely     within     its own lane
                              of traffic,     in yiolation      of ILCS 2015, Chapter                 625, Section         5/1 1-709;


                   (h)        Failed      to equip said vehicle             with   adequate brakes, in violation                of ILCS
                              2015, Chapter          625, Section           5/12-301;       and


                   (i)        Failed      to give audible       warning         with    the horn of the commercial               motor
                              vehicle       when such warning               was reasonably           necessary to ensure safety, in
                              violation      of n,CS 2015, Chapter                 625, Section        5/12-601.



                                                                       2
          3:20-cv-03128-SEM-TSH # 1-1                     Page 4 of 9




          6.        As a proximate remlt of one or more of the aforementioned negligent acts and/or

omissions, Plaintiff,     JODY KNOLL,       suffered damages of a personal, permanent and pecuniary

nature.


          WHEREFORE         Plaintiff,   JODY KNOLL,       demands judgment against Defendants,

MURRAY          BROS, L.L.C. and JIMMIE       DALE COX, and each of them, for a sum in excess of the

minimum        amount required for jurisdiction   in the Law Division    of the Circuit Court of Cook

County, nlinois.

                                                  COUNT        n

Negligence/Murray         and Cox - Timothy       Knoll

          1,        On and before April 29, 2018, Interstate 55 was a public highway generally

running    in a north/south direction at or near milepost 102 in the State of Illinois.

          2.        On April 29, 2018 at approximately         5:34 p.m., MURRAY,   by and through its

agent and/or employee, COX, owned, operated, managed, maintained and controlled a 2014

Peterbilt truck heading in a northbound direction on Interstate 55 at or near milepost 102.

          3.        At the aforesaid time and place, plaintiff,    TIMOTHY     KNOLL,     was operating a

motor vehicle northbound on I-55 which was stopped and/or slowed in traffic.

          4,        At the time and place aforesaid, the 2014 Peterbilt truck owned, operated,

maintained, managed, and controlled by MURRAY                  and COX, and each of them, collided with

the rear of plaintiff's    vehicle.

          5.         At the aforesaid time and place, defendants, MURRAY         and COX, and each of

them, in violation of the legal duties owed by them to plaintiff,        were negligent in one or more of

 the following respects:


                                                           3
       3:20-cv-03128-SEM-TSH # 1-1                              Page 5 of 9




                 (a)       Failed     to exercise       ordinary    care in the operation           of a commercial           motor
                           vehicle      to avoid a collision;


                  (b)      Failed     to exercise       ordinary    care in the operation           of a commercial           motor
                           vehicle      to avoid placing        others in danger;


                  (c)      Operated        a commercial        motor      vehicle     without     keeping       a proper and
                           sufficient       lookout;


                  (d)      Operated        a commercial        motor vehicle          into a collision         with   a motor   vehicle
                           upon the roadway;


                  (e)      Proceeded         at a speed with        a commercial          motor    vehicle      which      was greater
                            than reasonable         and proper,        in violation     of ILCS,      2015, Chapter          625,
                            Section       5/1 1-601;


                  (f)       Failed      to decrease speed of a commercial                  motor     vehicle      so as to avoid
                            colliding      with   another vehicle,         in violation      of ILCS     2015, Chapter          625,
                            Section       5/1 1-601;


                  (g)       Failed to maintain           a commercial        motor     vehicle      entirely     within     its own lane
                            of traffic,     in violation     of ILCS 2015, Chapter                625, Section        5/1 1-709;


                  (h)       Failed      to equip said vehicle          with adequate brakes, in violation                   of ILCS
                            2015, Chapter         625, Section         5/12-301;       and


                  (i)       Failed      to give audible      warning       with     the horn of the commercial               motor
                            vehicle       when such waming             was reasonably           necessary      to ensure safety, in
                            violation       of n,CS 2015, Chapter 625, Section                     5/12-601.


        6.         As a proximate          result of one or more of the aforementioned                         negligent     acts and/or


omissions,    Plaintiff, TIMOTHY            KNOLL, suffered damages of a personal, permanent and

pecuniary    nature.


        WHEREFORE            Plaintiff,      TIMOTHY           KNOLL,       demands judgment              against Defendants,


             Y BROS,    L.L.C,     and JIMMIE           DALE       COX,    and each of them, for a sum in excess of the


minimum       amount    required     for jurisdiction      in the Law Division             of the Circuit        Court of Cook



                                                                   4
           3:20-cv-03128-SEM-TSH # 1-1                       Page 6 of 9




County, Illinois.


                                                     COUNT        III


Negligence/Piramal           and Cox - Jody Knoll


           1.       On and before April       29, 2018, Interstate 55 was a public highway generally


running in a north/south        direction   at or near milepost     102 in the State of Illinois.

           2.       On April     29, 2018 at approximately        5:34 p.m., PIRAMAL,        by and through its


agent and/or employee, COX, owned, operated, managed, maintained                       and controlled   a 2014


Peterbilt truck heading in a northbound           direction    on Interstate 55 at or near milepost 102.

           3.       At the aforesaid time and place, plaintiff,         JODY KNOLL,        was a passenger in a


motor vehicle driven by Timothy             Knoll northbound      on I-55 which was stopped and/or slowed in

traffic.


           4.       At the time and place aforesaid, the 2014 Peterbilt truck owned, operated,


maintained,     managed, and controlled        by PIRAMAL         and COX, and each of them, collided        with

the rear of the vehicle driven by Timothy           Knoll.


           5.       At the aforesaid time and place, defendants, PIRAMAL                 and COX, and each of


them, in violation        of the legal duties owed by them to plaintiff,       were negligent in one or more of

the following    respects:


                    (a)       Failed to exercise ordinary care in the operation of a commercial           motor
                              vehicle to av.oid a collision;


                    (b)       Failed to exercise ordinary care in the operation         of a commercial   motor
                              vehicle to avoid placing others in danger;


                    (c)       Operated a commercial          motor vehicle without    keeping a proper and
                              sufficient lookout;




                                                              5
          3:20-cv-03128-SEM-TSH # 1-1                              Page 7 of 9




                  (d)        Operated a commercial             motor vehicle into a collision     with a motor vehicle
                             upon the roadway;


                  (e)        Proceeded at a speed with a commercial                  motor vehicle which was greater
                             than reasonable and proper, inviolation                of n,CS 2015, Chapter 625,
                             Section 5/11-601;


                  (f)        Failed to decrease speed of a commercial                 motor vehicle so as to avoid
                             colliding with another vehicle, in violation              of ILCS 2015, Chapter 625,
                             Section 5/11-601;


                  (g)        Failed to maintain       a commercial           motor vehicle entirely within    its own lane
                             of traffic,    in violation     of n,CS 2015, Chapter 625, Section 5/11-709;


                  (h)        Failed to equip said vehicle with adequate brakes, in violation                  of u,CS
                             2015,Chapter625,Section5/12-301;       and


                  (i)        Failed to give audible warning with the hom of the commercial motor
                             vehicle when such warning was reasonably necessary to ensure safety, in
                             violation of ILCS 2015, Chapter 625, Section 5/12-601.


          6.       As a proximate           result of one or more of the aforementioned           negligent    acts and/or


omissions, Plaintiff,       JODY KNOLL,           suffered damages of a personal, permanent             and pecuniary


nature.


          WHEREFORE            Plaintiff,    JODY KNOLL,             demands judgment      against Defendants,


PIRAMAL         GLASS-USA,         INC. and JIMMIE            DALE      COX, and eaCh Ofthem,        fOr a Sum in eXCeSS


of the minimum          amount required for jurisdiction             in the Law Division    of the Circuit    Court of


Cook County, nlinois.

                                                           COUNT        IV


Negligence/Murray            and Cox - Timothy             Knoll


           1.     On and before April 29, 2018, Interstate 55 was a public highway                       generally


mnning in a north/south          direction     at or near milepost 102 in the State of Illinois.




                                                                    6
        3:20-cv-03128-SEM-TSH # 1-1                              Page 8 of 9




         2.          On April 29, 2018 at approximately 5:34 p.m., PIRAMAL, by and through                                             its


agent and/or employee, COX, owned, operated, managed, maintained                                      and controlled          a 2014


Peterbilt truck heading in a northbound direction on Interstate 55 at or near milepost                                       102. 3.


At the aforesaid time and place, Plaintiff, TIMOTHY                          KNOLL, was operating                  a motor     vehicle


northbound      on I-55 which      was stopped          and/or slowed         in traffic.


         4.          At   the time and place aforesaid,              the 2014 Peterbilt            truck owned,          operated,


maintained,     managed,      and controlled        by PIRAMAL             and COX,         and each of them, collided                with


the rear of plaintiff"s      vehicle.


         5.          At the aforesaid        time and place, defendants,              PIRAMAL            and COX,          and each of


them, in violation        of the legal duties owed by them to plaintiff,                     were negligent         in one or more of


the following    respects:


                   (a)        Failed      to exercise     ordinary       care in the operation         of a commercial           motor
                              vehicle      to avoid a collision;


                   (b)        Failed      to exe,rcise ordinary          care in the operation         of a commercial           motor
                              vehicle      to avoid placing      others in danger;


                   (c)        Operated       a commercial       motor       vehicle      without      keeping      a proper and
                              sufficient     lookout;


                   (d)        Operated       a commercial       motor       vehicle      into a collision         with    a motor    vehicle
                              upon the roadway;


                   (e)        Proceeded        at a speed with        a commercial           motor    vehicle      which     was greater
                              than reasonable           and proper,       in violation      of n,CS 2015, Chapter              625,
                              Section      5/1 1-601;


                   (f)        Failed to decrease speed of a commercial                        motor     vehicle      so as to avoid
                              colliding      with   anotheir vehicle,        in violation       of n,CS 2015, Chapter                625,
                              Section5/117601;

                   (g)        Failed to maintain           a commercial         motor       vehicle    entirely     within    its own lane



                                                                     7
         3:20-cv-03128-SEM-TSH # 1-1                                      Page 9 of 9




                                     of traffic,     in violation     of ILCS          2015, Chapter         625, Section     5/1 1-709;


                        (li)         Failcd      to equip said vehicle             witli   adequate brakes,         in violation    of ILCS
                                     2015, Cliapter        625, Section            5/12-301;       and


                        (i)          Failed      to give audible      warning          witli   tlie liom of tlie conunercial         motor
                                     veliicle      wlien sucli warning             was reasonably        necessaty      to ensure safety, in
                                     violation       of ILCS 2015, Cliapter                625, Section      5/12-601.


            6.              As a proximate           result of one or more of the aforementioned                       negligent    acts and/or


omissions,         Plaintiff,       TIMOTHY           I(NOLL,       suffered        damages of a persoxial,           pennanent      and


pecunlary         nature.


            WHEREFORE,                  Plaintiff,     TIMOTHY         KNOLL,              demands judgment           against Defendants,


PIRAMAL             GLASS-USA,              INC. and JIMM[E             DALE           COX,       and eacli of tlicm,     forasum      in excess


of tlie mininmm               ainount    required      for jurisdiction        in tlic Law Division             of tlie Circuit    Couit   of


COOk    County,         Illinois.




Micl'iacl        K. Demetrio                                                           Ricliard     D. Frazicr
Corboy       & Demetrio,            p.c.                                               Clieiry,    Frazier    & Sabin LLP
Attorneys         for Plaintiffs                                                       I W. Old State Caliitol Plaza
33 North         Dearborn        Street, 21st Floor                                    Suite 800
Cliicago,        Illinois       60602                                                  Springfield,      Illinois    62701
(312) 346-3191                                                                         (217) 753-4242
Primary      Email: ccfiling@corboydemetrio.com




                                                                               8
